 Case 3:19-cv-00771-NJR Document 46 Filed 08/03/20 Page 1 of 2 Page ID #582




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 SHAUNE BURNS,
 #N51789,

                      Plaintiff,

 v.                                            Case No. 19-cv-00771-NJR

 JANE DOE, et al.,

                      Defendants.

                         MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       This matter is before the Court on the Statement of Facts and Questions for the

Court file by Plaintiff Burns. (Doc. 44). He asks the Court to reconsider the denial of his

fourth motion for preliminary injunction. Burns points out that in the Court’s order

denying his previous motions for preliminary injunction, the Court determined

that Burns had not demonstrated irreparable harm, as Burns did not claim he was

currently being denied his medication. (Doc. 11, p. 9; Doc. 33, p. 7). He argues that

when he filed the fourth motion for a preliminary injunction, he was being denied his

medication at the time of filing, and thus the Court should not have denied the motion.

       A preliminary injunction is an “extraordinary and drastic remedy” for which there

must be a “clear showing” that the plaintiff is entitled to relief. Mazurek v. Armstrong, 520

U.S. 968, 972 (1997) (citations omitted). Although Burns stated he was out of certain

medications at the time of filing the fourth motion for preliminary injunction, the Court

found that he did not allege that the defendants in this case, Lori Jackman and Nurse

                                        Page 1 of 2
 Case 3:19-cv-00771-NJR Document 46 Filed 08/03/20 Page 2 of 2 Page ID #583




John/Jane Doe #4, were personally involved in delaying his medications. To obtain a

preliminary injunction Burns must “establish a relationship between the injury claimed

[in his motion] and the conduct asserted in the complaint.” (Doc. 40, p. 3) (citing Devose

v. Herrington, 42 F.3d 470, 471 (8th Cir. 1994)). Burns did not claim or put forth any

evidence that he was in imminent harm due to Defendants’ actions. Accordingly, the

Court ruled that he had not met his burden of demonstrating that he was entitled to

preliminary relief.

       Therefore, having found no error of law or fact, and no compelling reason to

reconsider its prior order, the Court denies Burns’s request for reconsideration. See United

States v. Harris, 531 F.3d 507, 513 (7th Cir. 2008) (district courts may reconsider previous

rulings in the same ligation “if there is a compelling reason”) (citations omitted); Rothwell

Cotton Co. v. Rosenthal & Co., 827 F.2d 246, 251 (7th Cir. 1987).

       IT IS SO ORDERED.

       DATED: August 3, 2020

                                                  ____________________________
                                                  NANCY J. ROSENSTENGEL
                                                  Chief U.S. District Judge




                                        Page 2 of 2
